Citation Nr: 0614546	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-34 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial rating for residuals of 
fasciotomy of the right leg with right common peroneal and 
right posterior tibial neuropathy and right lateral leg scar, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1996 to May 
2001.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, in June 2002, which granted service connection for 
residuals of fasciotomy of the right leg with right common 
peroneal and right posterior tibial neuropathy and right 
lateral leg scar, and assigned an evaluation of 10 percent, 
effective May 12, 2001.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence does not show the 
veteran's residuals of fasciotomy of the right leg with right 
common peroneal and right posterior tibial neuropathy and 
right lateral leg scar is more than mild in degree.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.41, 4.123, 4.124a, 
Diagnostic Code 8525(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2001 letter, the RO provide notice 
regarding the veteran's initial claim for service connection.  
Following the grant of service connection for the right leg, 
the RO provided notice to the veteran in an August 2005 
letter regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a September 2003 
Statement of the Case (SOC), a March 2004 Supplemental 
Statement of the Case (SSOC), and a July 2005 SSOC.  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  Specifically, the information 
and evidence that have been associated with the claims file 
includes the veteran's service medical records, and VA and 
QTC examination reports.  No other information regarding 
treatment or pertinent evidence was provided by the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Factual Background

The veteran essentially contends that neurological 
manifestations of his service connected right leg condition 
are more severe than is reflected by his rating.  Further, 
the veteran contends that he should be rated separately for 
all nerve distributions affected by his right leg condition.

During service, the veteran was diagnosed with right leg 
neuropathy, secondary to his compartment syndrome.  He 
underwent a right calf fasciotomy in August 1997, as part of 
an effort to relieve complaints of numbness and pain in his 
lower leg.  Service outpatient records from August 1999 
include reports of an electromyogram (EMG) study from 
November 1999, which the examiner interpreted as showing 
decreased motor amplitude in the right common peroneal nerve 
and prolonged distal motor latency in the right post tibial 
nerve.  The physician's impressions were of denervation and 
re-innervation changes in the right peroneal and right 
posterior tibial nerve, distally, most likely secondary to 
compartment syndrome.

An August 2000 EMG was consistent with ongoing localized 
peroneal neuropathy.  Compared to the November 1999 EMG 
study, good recovery of amplitude was found, but mild 
continued nerve irritation was suggested.  An EMG study from 
September 2000 is also contained in the veteran's service 
medical records.  At the time of this study, the veteran had 
full motor sensation and brisk and symmetrical reflexes in 
his lower extremities.  He had full range of motion and no 
abnormalities performing the straight leg raise test or the 
test for Babinski's sign.  EMG results were abnormal, and the 
physician stated that they were consistent with a compromise 
of the right superficial peroneal nerve involving axonal loss 
of greater than 50 percent of the sensory fibers.  No 
findings indicated the active presence of axonal loss for 
motor fibers for the peroneal nerve, but signs of axonal 
sprouting/ regeneration were continuing in the right tibialis 
anterior.  Subsequent nerve conduction studies from January 
2001 also found abnormal results.  The findings were 
compatible with right superficial peroneal sensory neuropathy 
with no evidence of peroneal motor branch damage.  Further, 
reduction of recruitment of the extensor hallucis longus and 
reduced voluntary recruitment were found.

The veteran was discharged by a Physical Evaluation Board, 
who found that the veteran's diagnosed compartmental syndrome 
with neuropathy in the right peroneal and posterior tibial 
nerves caused a loss of feeling and weakness in the lateral 
aspect of his right leg that was sufficient to impair his 
ability to perform his duties.

In December 2001, the veteran underwent a VA examination 
where he was diagnosed with postoperative compartment 
syndrome of the right leg.  The veteran's claims file was 
reviewed.  The veteran indicated essentially normal 
functioning, but complained of some residual nerve problems 
to include a tired and fatigued feeling in the leg.  He 
reported taking Percocet occasionally, but that he did not 
require the use of a brace, cane, or crutches.  

Upon physical examination, no muscular tenderness or soreness 
was found and no evidence of muscle hernia was observed.  The 
veteran had a normal station and gait, and normal muscle 
strength.  The neurologic portion of this examination also 
addressed the veteran's complaints, to include flare-ups of 
burning sensation, precipitated by static positions of the 
foot, ankle and leg when driving long distances or flying.  
He also reported problems from use, such as walking over a 
quarter mile.  The veteran reported that he used rest, 
changing positions, and Percocet to alleviate symptoms.  He 
noted pain occurred with a baseline of two or three out of 
ten, with flare-ups to eight out of ten.  The veteran 
reported this pain woke him from sleep once or twice a week.  
He also described functional loss and foot slap to occur with 
flare-ups.

Sensory examination revealed 20 percent decrease to pin prick 
on the L5 distribution over the anterior portion of the right 
distal leg and over the dorsum of the foot.  A 35 to 40 
percent decrease was observed in the L4 distribution of the 
right lateral distal leg and over the anterolateral side of 
the dorsum of the foot.  The S1 distribution was found to be 
normal for sensation.  Vibratory sense was decreased in the 
right great toe, compared to the left.  The physician's 
impressions were of mild sensory deficits in the distal L4 
and L5 sensory distribution in the right leg, ankle, and 
foot.  No significant motor deficits or trophic changes were 
noted as related to his neurologic capabilities in the right 
distal leg, ankle, or foot.

In May 2003 correspondence, the veteran wrote that he 
experiences pain, for which he takes two to three Percocet or 
oxycodone pain killers per week.  He also stated that he 
awakens from his sleep because of localized pain, which he 
does not consider to be mild during flare-ups.  Foot slap was 
reported by the veteran to occur after walking for two to 
three hundred meters.

In March 2004, the veteran underwent a VA sponsored QTC 
medical services examination.  The claims file was reviewed 
and pertinent past service and medical history was discussed.  
The veteran presented with a chief complaint of residuals of 
a right leg fasciotomy with common peroneal neuropathy and 
posterior tibial neuropathy.  The veteran described 
significant numbness, tingling, and localized pain in the 
area of the surgery.  He noted the use of pain relievers and 
expressed great interference with daily activities.  
Difficulty walking and sitting was described, and the veteran 
noted that his discomfort is constant with daily flare-ups.  
The veteran stated that he becomes functionally incapacitated 
during flare-ups.  He did not indicate that he missed work 
due to his condition.

Upon physical examination, the ankles appeared to be within 
normal limits and there was no loss in the veteran's range of 
motion due to pain, fatigue, weakness, lack of endurance, or 
incoordination.  No evidence of peripheral nerve involvement 
was found and motor function in the lower extremities was 
normal.  Sensory function was also normal.  Reflexes for the 
knees and ankles were 4+ bilaterally.  The examiner indicated 
that there was no change in the veteran's diagnosis of right 
leg fasciotomy residuals with common peroneal neuropathy and 
posterior tibia neuropathy.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

The RO evaluated the veteran's right leg condition 
analogously pursuant to Diagnostic Code 8625 neuritis 
associated with his posterior tibial nerve.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical laboratory findings.  Nor will ratings 
assigned to organic diseases and injuries be assigned by 
analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.

Both mild and moderate, incomplete paralysis of the posterior 
tibial nerve are assigned a 10 percent rating.  Severe, 
incomplete paralysis of the posterior tibial nerve warrants a 
20 percent rating.  Complete paralysis of the nerve, with 
paralysis of the foot, frequently with painful paralysis of a 
causalgic nature, toes that cannot be flexed, weakened 
adduction, and impaired plantar flexion is evaluated as 30 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8525 
(2005).  

Under Diagnostic Code 8521, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the external 
popliteal nerve (common peroneal nerve).  A 20 percent 
evaluation requires moderate incomplete paralysis.  A 
30 percent rating requires severe incomplete paralysis.  
38 C.F.R. § 4.124a.  A 40 percent evaluation is warranted for 
complete paralysis of the external popliteal nerve (common 
peroneal nerve) with foot drop and slight droop of the first 
phalanges of all toes, an inability to dorsiflex the foot, 
loss of extension (dorsal flexion) of the proximal phalanges 
of the toes, loss of abduction of the foot, weakened 
adduction of the foot, and anesthesia covering the entire 
dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic 
Code 8521.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Neuritis is evaluated under the criteria found at Diagnostic 
Code 8625, which is consistent with the criteria for 
evaluating paralysis set forth above.  Neuritis is 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, and 
is rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  38 C.F.R. § 4.123.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

Turning to the merits of the case, the Board notes that the 
evidence of record consistently shows the veteran's nerve 
involvement is sensory in nature.  The veteran's complaints 
in service were of a burning and tingling in the right 
lateral distal leg and foot which worsened with activity.  No 
motor deficit was noted in January 2000.  EMG and nerve 
conduction studies in January 2001 were compatible with a 
right superficial peroneal sensory neuropathy with no 
evidence of peroneal motor branch damage.  Likewise, the 
December 2001 VA examination noted full motor strength, and 
diagnosed only mild sensory deficits in the distal L4 and L5 
sensory distribution in the right leg.  The examiner 
specifically noted no motor deficits or trophic changes.    

The Board notes the veteran's complaints of pain and 
paresthesias throughout the appeal period, and his contention 
that he requires narcotics for pain relief.  However, all of 
the objective examinations of the veteran have characterized 
his disability as mild.  The December 2001 VA examination 
diagnosed only mild sensory deficits.  The March 2004 QTC 
examination found no sensory or motor deficits.  In addition, 
on the Physical Evaluation Board report upon discharge from 
service, the veteran's disability was listed under VA 
Diagnostic Codes 8621 and 8625, consistent with neuritis, and 
the service department recommended a disability percentage of 
10 percent.  While the Board is not bound by such findings, 
such suggests the condition was considered to be mild at that 
time as well.

The Board further notes that the veteran reports having been 
prescribed Percocet and Oxycontin for pain relief which he 
uses on a daily basis.  However, the veteran did not mention 
at either VA examination that he receives treatment for his 
condition.  Moreover, before certification of the appeal to 
the Board, the veteran was again asked to submit any evidence 
which established that his disability increased in severity, 
and was furnished authorization forms for the release of 
medical information.  The veteran did not respond to this 
letter.  "The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Thus, the only medical evidence of record is his service 
medical records and VA examination reports, all of which note 
only mild impairment.  Consequently, regardless of whether 
Diagnostic Code 8625 or 8621 is utilized, the proper 
evaluation for the veteran's complaints is 10 percent.

The veteran has also indicated foot slap and functional 
incapacitation due to flare-ups.  However, both the December 
2001 examination report and the veteran's most recent March 
2004 QTC examination report indicated no functional 
limitation posed by the diagnosed neuropathy.  On the 2004 
examination, range of motion was not limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  
Moreover, there was no evidence of peripheral nerve 
involvement found, nor was there a loss of motor function or 
reflexes.  With respect to other evidence, there is no 
medical evidence of record that describes a range of motion 
limitation or motor function deficit attributable to the 
veteran's neuropathy.  Thus, a rating based on functional 
limitations is not warranted.

The veteran has also contended that separate ratings are 
warranted for a neurological condition affecting multiple 
nerve distributions.  The veteran's subjective complaints 
describe pain in the lower right leg.  There is no objective 
distinct loss and the symptoms of pain and paresthesia are in 
the same anatomical area.  Under 38 C.F.R. § 4.14, it would 
be inappropriate to assign separate ratings for the 
overlapping symptomatology in the same anatomical region of 
the veteran's lower right leg.  See Esteban, supra.

In summary, the Board finds that there is no period of time 
during the pendency of this claim for which the veteran's 
right leg peripheral neuropathy warrants a rating in excess 
of 10 percent.

As a final matter, the rating decision on appeal addressed 
all the veteran's fasciotomy residuals, to include a scar.  
The Board observes that the veteran, through his VA Form 9 
(substantive appeal), limits the scope of his appeal to his 
right leg neurological condition and the pain resulting 
therefrom.  Accordingly, the Board only considered applicable 
neurological criteria.  

Regardless, the Board notes that the scar was faint, 10 cm by 
0.6 cm, and nontender, with no ulceration, adherence, tissue 
loss, keloid formation, disfigurement, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion.  
Thus, a separate compensable rating for the scar would not be 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 
(2001) and 7801-7805 (2005).


In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an increased initial rating for residuals of 
fasciotomy of the right leg with right common peroneal and 
right posterior tibial neuropathy and right lateral leg scar, 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


